Case 19-11546-amc       Doc 37   Filed 12/18/19 Entered 12/18/19 15:32:32           Desc Main
                                 Document     Page 1 of 1



              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Thomas Harry Buseck, Jr              :       Bankruptcy No.: 19-11546-amc
                                            :
                      Debtor.               :       CHAPTER 13

                                           ORDER


       AND NOW, based on the Fee Application of Debtor’s Counsel, it is hereby ORDERED

that the Fee Application filed by Debtor’s Counsel is hereby GRANTED in the of $4,066.00;

$0.00 of which was previously paid leaving $4,066.00 to be distributed to Debtor’s Counsel.



                                            BY THE COURT:



Date: December 18, 2019                     __________________________________________
                                            US Bankruptcy Judge Ashely M Chan




Copy to:

Patrick J. Best, Esq.
18 N 8th Street
Stroudsburg, PA 18360

Scott F Waterman
Standing Chapter 13 Trustee
2901 Saint Lawrence Ave
Reading, PA 19606




                                                1
